  Case: 4:20-cv-01127-SRW Doc. #: 6 Filed: 12/11/20 Page: 1 of 13 PageID #: 26


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 SHAWN HENRY SCRIVENS                             )
                                                  )
                 Plaintiff,                       )
                                                  )
         v.                                       )              No. 4:20-CV-1127 SRW
                                                  )
 RICK LESENBEE, et al.,                           )
                                                  )
                 Defendants.                      )

                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Shawn Henry Scrivens

(registration no. 505119), an inmate at Moberly Correctional Center (MCC), for leave to

commence this action without payment of the required filing fee. For the reasons stated below,

the Court finds that the plaintiff does not have sufficient funds to pay the entire filing fee and will

assess an initial partial filing fee of $30.17. See 28 U.S.C. § 1915(b)(1). Furthermore, after

reviewing the complaint, the Court will partially dismiss the complaint and will order the Clerk to

issue process or cause process to be issued on the non-frivolous portions of the complaint.

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
  Case: 4:20-cv-01127-SRW Doc. #: 6 Filed: 12/11/20 Page: 2 of 13 PageID #: 27


payments to the Clerk of Court each time the amount in the prisoner's account exceeds $10, until

the filing fee is fully paid. Id.

        Plaintiff has submitted an affidavit and a certified copy of his prison account statement for

the six-month period immediately preceding the submission of his complaint. A review of

plaintiff's account indicates an average monthly deposit of $150.83. Plaintiff has insufficient funds

to pay the entire filing fee. Accordingly, the Court will assess an initial partial filing fee of $30.17.

                                         28 U.S.C. § 1915(e)

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone



                                                  -2-
  Case: 4:20-cv-01127-SRW Doc. #: 6 Filed: 12/11/20 Page: 3 of 13 PageID #: 28


v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules to excuse mistakes by those who

proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                         The Complaint

       Plaintiff, Henry Scrivens, brings this action pursuant to 42 U.S.C. § 1983 alleging

violations of his civil rights during his incarceration as a pretrial detainee at the Phelps County

Jail. He names the following individuals as defendants: Sheriff Rick Lesenbee; Jail Administrator

Matt Schulz; Dr. Unknown Burris; Dr. Karen Doerry; and Corporal Shane Rapaut. Defendants are

named in both their individual and official capacities.

       Plaintiff claims that he was arrested “on or about August 16-17, 2018” and placed in

confinement at the Phelps County Jail as a pretrial detainee. A review of Missouri.Case.Net, the

Missouri Online docketing system, shows the following. A probable cause statement was filed in

State v. Scrivens, No. 18PH-CR01369 (25th Judicial Circuit, Phelps County Court), on September

15, 2018. It was written by Deputy Derrick Lewis, who stated:

       I have probable cause to believe that Shawn E. Scrivens, . . ., did on or about the
       13th day of September, 2018, commit one or more of the following criminal
       offenses, DOMESTIC ASSAULT IN THE SECOND DEGREE, . . .The facts
       supporting this belief are as follows:

       On 9/13/2018, Scrivens and his romantic partner Stephanie were involved in a
       physical domestic involving a firearm. Both parties were arguing over Brooks’
       involvement with an uninvolved male. The argument escalated and Scrivens
       alleged that Brooks took out a pistol which he took away from her. She attacked
       him and ripped off his shirt. He went into the residence to get another shirt and as
       he came out he attempted to get his belongings from the vehicle. She had locked
       the doors and began to drive away. He stated he jumped into the back of the truck
       and was telling her to stop and slapped the lid of the toolbox. The lid came open
       and broke the back window out of the truck. She advised Deputy Oberkirsh that he
       had used the pistol to break the back window out of the truck. She stopped the truck
       and Scrivens jumped out of the vehicle. She stated she ran him over with the vehicle


                                                -3-
    Case: 4:20-cv-01127-SRW Doc. #: 6 Filed: 12/11/20 Page: 4 of 13 PageID #: 29


         causing injury to his left knee and shoulder as well as causing several abrasions.
         She stated as she was driving away he fired the weapon at her but did not strike her.
         When I asked him if he had fired the weapon he stated he could not answer the
         question. He stated he would not lie but would not say something that would send
         him to jail.

         The probable cause statement indicates that plaintiff was arrested on September 14, 2018,

but he was not placed in the custody of Phelps County Jail until September 15, 2018.

         A criminal complaint was filed against plaintiff on September 15, 2018, charging him with

unlawful possession of a firearm and discharging a firearm from a motor vehicle (prior offender).

State v. Scrivens, No. 18PH-CR01369 (25th Judicial Circuit, Phelps County Court). A warrant was

issued for plaintiff’s arrest on that same date, and he was served at the Phelps County Sheriff’s

Department. Bond was set at $500,000. Id.1 Plaintiff pled guilty to unlawful possession of a

firearm on March 7, 2019. State v. Scrivens, 18PH-CR01369-01 (25th Judicial Circuit, Phelps

County Court). He was sentenced on that same date to ten (10) years’ imprisonment in the Missouri

Department of Corrections. Id.

         In the instant complaint, plaintiff asserts that he was provided “necessary diabetic medical

treatment” at the Phelps County Jail from “August 16-17, 2018” through the first “47 days of

confinement.”2 He purports that after the forty-seventh (47th) day of his confinement at Phelps

County Jail, Dr. Unknown Burris issued a discontinuation of the insulin orders at the Jail.

         Plaintiff has not provided any factual guidance as to why defendant Burris purportedly

discontinued his insulin. He merely states that Dr. Burris was contractually responsible for treating

the inmates at the Jail. He states in a conclusory fashion that after the insulin was discontinued,

there was no intervention from Dr. Karen Doerry or Corporal Shane Rapaut.



1
  The Court has reviewed Missouri.Case.Net. No additional criminal cases were brought against plaintiff in 2018 as
far as the Court is aware.
2
  The Court is confused by plaintiff’s statement that he was incarcerated at the Phelps County Jail in August of 2018.
As noted above, it does not appear he was incarcerated at the Jail until September 15, 2018. Perhaps plaintiff is
merely mistaken as to the date of his incarceration.


                                                        -4-
    Case: 4:20-cv-01127-SRW Doc. #: 6 Filed: 12/11/20 Page: 5 of 13 PageID #: 30


         Plaintiff claims that after “defendants’ collective refusal” to provide treatment for his

serious medical needs, plaintiff began to suffer loss of vision, hearing and almost lost his life due

to the actions of all listed defendants. Plaintiff also alleges that following 120 days of “treatment

refusal” he entered a guilty plea for the sole purpose of receiving proper diabetic medical

treatment.3

         Assuming plaintiff was mistaken about the date of his incarceration at the Jail, and he was

actually taken into incarceration on September 15, 2018, then he ran out of insulin on or about

November 1, 2018. Plaintiff states in his complaint that he went the next one-hundred-twenty-five

days without insulin. This would take plaintiff up through March 6, 2019. The Court notes that

plaintiff pled guilty and was sentenced on March 7, 2019. The docket indicates that the last date

plaintiff was incarcerated at the Jail was March 7, 2019. He was transferred to the Missouri

Department of Corrections at that time.

         Last, plaintiff asserts:

         while under the care and supervision of Schultz, Burris, Doerry and Rapaut plaintiff
         was unlawfully subjected to the blatant deliberate indifference at the hands of all
         listed defendants via a custom, policy and practice to knowingly, deliberately,
         purposely and intentionally deny life preserving treatment to plaintiff for his serious
         medical needs.

         Plaintiff seeks monetary damages and injunctive relief.

                                                     Discussion

         A.       Official Capacity Claims against Defendants

         Plaintiff brings this action against defendants in their official capacities. A suit brought

against an official in his or her official capacity pursuant to § 1983 is not a suit against the official,

but rather a suit against the official’s employer. Will v. Michigan Dep’t of State Police, 491 U.S.


3
  Plaintiff states in his complaint that statements requesting medical treatment are in the Circuit Court record. The
Court has reviewed the docket on Missouri.Case.Net and been unable to find any such requests for medical
treatment.


                                                         -5-
  Case: 4:20-cv-01127-SRW Doc. #: 6 Filed: 12/11/20 Page: 6 of 13 PageID #: 31


58, 71 (1989). In other words, the real party in interest in an official capacity suit is not the named

official, but the governmental entity. Hafer v. Melo, 502 U.S. 21, 25 (1991). See also Elder-Keep

v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (“A suit against a public official in his official

capacity is actually a suit against the entity for which the official is an agent”).

        Plaintiff alleges defendants are employees of the Phelps County Jail. As such, a suit against

them in their official capacities is actually a suit against the Jail itself. However, neither a Jail nor

a sheriff’s department is a suable entity under § 1983. See Owens v. Scott Cty. Jail, 328 F.3d 1026,

1027 (8th Cir. 2003); Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992); and

De La Garza v. Kandiyohi Cty. Jail, 18 Fed. Appx. 436, 437 (8th Cir. 2001).

        Even if Phelps County was substituted as the employer, plaintiff’s § 1983 official capacity

claims would still fail. A local governing body such as Phelps County can be sued directly

under § 1983, however, in order to prevail on this type of claim, plaintiff must establish the

governmental entity’s liability for the alleged conduct. See Monell v. Dep’t of Soc. Servs. of City

of New York, 436 U.S. 658, 690 (1978); Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 (8th

Cir. 2016).

        Plaintiff has not alleged facts to support the proposition that any injuries he sustained was

the result of an unconstitutional municipal policy, unofficial custom, or failure to train, and has

therefore failed to establish the county’s liability. See Ulrich v. Pope Cty., 715 F.3d 1054, 1061

(8th Cir. 2013) (affirming district court’s dismissal of Monell claim where plaintiff “alleged no

facts in his complaint that would demonstrate the existence of a policy or custom” that caused the

alleged deprivation of plaintiff’s rights). Rather, he has simply alleged, through a conclusory

statement, that defendants’ actions were the result of such a “custom, policy and practice.”

        In Monell, the Supreme Court held that a municipality or local governing body can be

directly liable under § 1983 for monetary, declaratory, or injunctive relief. 436 at 690-91. Such



                                                  -6-
    Case: 4:20-cv-01127-SRW Doc. #: 6 Filed: 12/11/20 Page: 7 of 13 PageID #: 32


liability may attach if the constitutional violation “resulted from (1) an official municipal policy,

(2) an unofficial custom, or (3) a deliberately indifferent failure to train or supervise.” Mick v.

Raines, 883 F.3d 1075, 1079 (8th Cir. 2018). See also Marsh v. Phelps Cty., 902 F.3d 745, 751

(8th Cir. 2018) (recognizing “claims challenging an unconstitutional policy or custom, or those

based on a theory of inadequate training, which is an extension of the same”). Thus, there are three

ways in which a plaintiff can prove municipal liability.

         First, plaintiff can show the existence of an unconstitutional policy. “Policy” refers to an

“official policy, a deliberate choice of a guiding principle or procedure made by the municipal

official who has final authority regarding such matters.” Corwin v. City of Indep., Mo., 829 F.3d

695, 700 (8th Cir. 2016). See also Russell v. Hennepin Cty., 420 F.3d 841, 847 (8th Cir. 2005)

(“A policy is a deliberate choice to follow a course of action made from among various alternatives

by the official or officials responsible . . . for establishing final policy with respect to the subject

matter in question”). For a policy that is unconstitutional on its face, a plaintiff needs no other

evidence than a statement of the policy and its exercise. Szabla v. City of Brooklyn, Minn., 486

F.3d 385, 389 (8th Cir. 2007). However, when “a policy is constitutional on its face, but it is

asserted that a municipality should have done more to prevent constitutional violations by its

employees, a plaintiff must establish the existence of a ‘policy’ by demonstrating that the

inadequacies were a product of deliberate or conscious choice by the policymakers.” Id. at 390.

“A policy may be either a policy statement, ordinance, regulation, or decision officially adopted

and promulgated by the municipality’s governing body.” Angarita v. St. Louis Cty., 981 F.2d 1537,

1546 (8th Cir. 1992).4 Plaintiff has not alleged that there is a policy or custom of failing to give



4
  Plaintiff has failed to allege facts supporting his conclusory statement that he was unlawfully subjected deliberate
indifference as a result of an unconstitutional “custom, policy or practice to knowingly, deliberately, purposely, and
intentionally deny life preserving treatment to plaintiff for his serious medical needs.” Nothing in plaintiff’s facts
shows that it wasn’t a purported individual decision by Dr. Burris alone that allegedly denied plaintiff access to
insulin.


                                                         -7-
  Case: 4:20-cv-01127-SRW Doc. #: 6 Filed: 12/11/20 Page: 8 of 13 PageID #: 33


inmates at the Jail insulin or even medical treatment. In fact, he alleges he received medical

treatment, or insulin during his first 47 days at the Jail. Additionally, he has not alleged any facts

relative to the existence of such a policy of denying treatment, such as other inmates who were

also denied insulin.

         Second, plaintiff can establish a claim of liability based on an unconstitutional “custom.”

In order to do so, plaintiff must demonstrate:

                1) The existence of a continuing, widespread, persistent pattern of unconstitutional
                   misconduct by the governmental entity’s employees;

                2) Deliberate indifference to or tacit authorization of such conduct by the
                   governmental entity’s policymaking officials after notice to the officials of that
                   misconduct; and

                3) That plaintiff was injured by acts pursuant to the governmental entity’s custom,
                   i.e., that the custom was a moving force behind the constitutional violation.

Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d 825, 828 (8th Cir. 2013). As noted above, plaintiff

has not alleged a pattern of a denial of medical treatment or facts relative to a denial of insulin in

the Jail. As noted above, he was in fact given insulin during his first month in a half at the Jail. He

has not given any additional facts as to why insulin was not given after those first forty-seven days.

         Finally, plaintiff can assert a municipal liability claim by establishing a deliberately

indifferent failure to train or supervise. To do so, plaintiff must allege a “pattern of similar

constitutional violations by untrained employees.” S.M. v Lincoln Cty., 874 F.3d 581, 585 (8th Cir.

2017).

         A plaintiff does not need to specifically plead the existence of an unconstitutional policy

or custom. Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an

unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d

605, 614 (8th Cir. 2003).



                                                 -8-
  Case: 4:20-cv-01127-SRW Doc. #: 6 Filed: 12/11/20 Page: 9 of 13 PageID #: 34


        Here, plaintiff presents no facts to support the proposition that Phelps County has an

unconstitutional policy or custom that caused plaintiff’s constitutional rights to be violated or

engaged in a deliberately indifferent failure to train or supervise. Plaintiff has not shown that a

policy exists because none of his facts point to “a policy statement, ordinance, regulation, or

decision officially adopted and promulgated by the municipality’s governing body.” See Angarita,

981 F.2d at 1546. Plaintiff has also not shown a “widespread, persistent pattern of unconstitutional

misconduct” by Phelps County employees, much less that such misconduct was tacitly authorized

by officials of Phelps County. See Johnson, 725 F.3d at 828.

        Thus, plaintiff has failed to state a municipal liability claim against Phelps County, and his

claim against it will be dismissed. See Ulrich v. Pope Cty., 715 F.3d 1054, 1061 (8th Cir. 2013)

(affirming district court’s dismissal of Monell claim where plaintiff “alleged no facts in his

complaint that would demonstrate the existence of a policy or custom” that caused the alleged

deprivation of plaintiff’s rights). Plaintiff’s claims against the individual defendants in their official

capacities will also be dismissed.

        B. Deliberate Indifference Claims Against Defendants

        The Eighth Amendment’s prohibition on cruel and unusual punishment protects prisoners

from deliberate indifference to serious medical needs. Luckert v. Dodge Cty., 684 F.3d 808, 817

(8th Cir. 2012). See also Vaughn v. Greene County, 438 F.3d 845, 850 (8th Cir. 2006) (“Although

this court has yet to establish a clear standard [for medical mistreatment] for pretrial detainees, we

repeatedly have applied the same ‘deliberate indifference’ standard as is applied to Eighth

Amendment claims made by convicted inmates.”); Hartsfield v. Colburn, 371 F.3d 454, 457 (8th

Cir. 2004) (applying the Eighth Amendment deliberate indifference analysis to a pretrial detainee’s

Fourteenth Amendment claim).




                                                  -9-
 Case: 4:20-cv-01127-SRW Doc. #: 6 Filed: 12/11/20 Page: 10 of 13 PageID #: 35


          To survive initial review, plaintiff must plead facts sufficient to state a plausible claim for

deliberate indifference to serious medical needs. Estelle v. Gamble, 429 U.S. 97, 106 (1976);

Camberos v. Branstad, 73 F.3d 174, 175 (8th Cir. 1995). Allegations of mere negligence in giving

or failing to supply medical treatment will not suffice. Estelle, 429 U.S. at 106. To adequately

plead deliberate indifference, plaintiff must allege that he suffered objectively serious medical

needs and that defendants actually knew of, but deliberately disregarded those needs. Dulany v.

Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997).

          A “serious medical need” is “one that has been diagnosed by a physician as requiring

treatment, or one that is so obvious that even a layperson would easily recognize the necessity for

a doctor’s attention.” Holden v. Hirner, 663 F.3d 336, 342 (8th Cir. 2011) (quoted case omitted).

Deliberate indifference may be demonstrated by prison officials who intentionally deny or delay

access to medical care. Estelle, 429 U.S. at 104-05. When a delay in treatment is alleged to have

violated an inmate’s constitutional rights, the objective severity of the deprivation should also be

measured by reference to the effect of the delay in treatment. Jackson v. Riebold, 815 F.3d 1114,

1120 (8th Cir. 2016) (citing Laughlin v. Schriro, 430 F.3d 927, 929 (8th Cir. 2005)).

          Based on plaintiff’s assertion that he suffers from diabetes and that Dr. Burris had been

treating his diabetes with insulin and then refused to treat him with insulin and he got sicker, the

Court finds that plaintiff has alleged enough to state enough for a deliberate indifference to his

serious medical needs claim. The Court must accept these allegations as true. See Jones v. Douglas

Cty. Sheriff’s Dep't, 915 F.3d 498, 499 (8th Cir. 2019) (stating that a court must accept the

allegations contained in the complaint as true and make all reasonable inferences in plaintiff’s

favor).

          Therefore, the Court will direct the Clerk of Court to issue process on Dr. Unknown Burris

in his individual capacity as to plaintiff’s claim of deliberate indifference to medical needs.



                                                  - 10 -
    Case: 4:20-cv-01127-SRW Doc. #: 6 Filed: 12/11/20 Page: 11 of 13 PageID #: 36


         Plaintiff, however, has not provided enough factual evidence to show that the remaining

defendants were deliberately indifferent to his serious medical needs. He has not, for example,

provided factual allegations that he specifically sought treatment for his diabetes from Dr. Doerry

after Dr. Burris took his insulin away and that Dr. Doerry denied him insulin for his diabetes after

that time. Moreover, he has not indicated in his facts that he asked the remaining defendants,

Sheriff Rick Lesenbee, Jail Administrator Matt Schulz, and Corporal Shane Rapaut, for treatment

for his diabetes and they refused him such treatment.5

         Although plaintiff has alleged that he sought help from “defendants” he has not alleged

which defendants he specifically sought help from his diabetes for and when this purportedly

occurred. Plaintiff must state specifically, and not in generalities, the essence of his claim, and he

must enunciate which of the defendants violated his rights or failed to act when he sought

assistance for his medical care. See Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see

also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not cognizable under § 1983

where plaintiff fails to allege defendant was personally involved in or directly responsible for

incidents that injured plaintiff). In the instant action, plaintiff has not set forth any facts indicating

that any of the remaining defendants, besides Dr. Burris, were directly involved in or personally

responsible for the alleged violations of his constitutional rights. As such, the claims against these

defendants are subject to dismissal.

                            Plaintiff’s Motion for Appointment of Counsel

         There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether the plaintiff has


5
  It appears he has named Sheriff Lesenbee and Jail Administator Shulz for the sole purpose of respondeat superior,
which is not available in this action. Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995)(respondeat superior theory
inapplicable in § 1983 suits).


                                                       - 11 -
 Case: 4:20-cv-01127-SRW Doc. #: 6 Filed: 12/11/20 Page: 12 of 13 PageID #: 37


presented non-frivolous allegations supporting his or her prayer for relief; (2) whether the plaintiff

will substantially benefit from the appointment of counsel; (3) whether there is a need to further

investigate and present the facts related to the plaintiff’s allegations; and (4) whether the factual

and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319,

1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       Plaintiff has presented non-frivolous allegations in his complaint. However, he has

demonstrated, at this point, that he can adequately present his claims to the Court. Additionally,

neither the factual nor the legal issues in this case are complex.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis [Doc.

#3] is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $30.17

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that if plaintiff fails to pay the initial partial filing fee

within thirty (30) days of the date of this Order, then this case will be dismissed without prejudice.

       IT IS FURTHER ORDERED that the Clerk shall issue process or cause process to issue

upon the complaint as to defendant Dr. Unknown Burris in his individual capacity for deliberate

indifference to his serious medical needs.

       IT IS FURTHER ORDERED that, pursuant to 42 U.S.C. § 1997e(g)(2), defendant Dr.

Unknown Burris shall reply to plaintiff's claims within the time provided by the applicable

provisions of Rule 12(a) of the Federal Rules of Civil Procedure.




                                                - 12 -
 Case: 4:20-cv-01127-SRW Doc. #: 6 Filed: 12/11/20 Page: 13 of 13 PageID #: 38


       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint as to defendant Rick Lesenbee, Matt Schulz, Karen Doerry and Shane

Rapaut because, as to these defendants, the complaint is legally frivolous or fails to state a claim

upon which relief can be granted, or both.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel [Doc.

#2] is DENIED at this time.

       IT IS FURTHER ORDERED that this case is assigned to Track 5: Prisoner Standard.

       An Order of Partial Dismissal will accompany this Memorandum and Order.

       Dated this 11th day of December, 2020.



                                                 HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE




                                               - 13 -
